Citation Nr: 1412646	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  11-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for intervertebral disc protrusion L4-5 and prolapse L5-S1.  

2.  Entitlement to service connection for a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to August 1991.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania that denied the claims sought on appeal.  

In February 2011, the Veteran withdrew his prior request for a Board hearing. 

All records on the Virtual VA paperless claims processing system and The Veterans Benefits Management System have been reviewed and considered.  


FINDINGS OF FACT

1.  In a May 2006 Board decision, the Board denied a claim for service connection for intervertebral disc protrusion L4-5 and prolapse L5-S1, based on the determination that there was an absence of medical evidence of lumbar or lumbosacral intervertebral disc disease during service.  

2.  The Veteran did not submit a timely appeal to the United States Court of Appeals for Veterans Claims for the May 2006 Board decision.

3.  The additional evidence presented since the May 2006 Board decision relates to an unestablished fact necessary to substantiate the claim.  

4.  The Veteran has a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine, that is related to military service.  



CONCLUSIONS OF LAW

1.  The May 2006 Board decision, which denied entitlement to service connection for intervertebral disc protrusion L4-5 and prolapse L5-S1, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000) .

2.  The additional evidence presented since the May 2006 Board decision is new and material, and the claim of service connection for intervertebral disc protrusion L4-5 and prolapse L5-S1 is reopened.  38 U.S.C.A. § 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is reopening the previously denied claim for service connection for intervertebral disc protrusion L4-5 and prolapse L5-S1, discussion concerning compliance with the duties to notify and assist is not necessary.  Further, the Veteran would not be prejudiced if the Board proceeds to a decision on the merits because the Board is granting the claim for service connection. 

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a May 2006 Board decision, the Board denied a claim for service connection for intervertebral disc protrusion L4-5 and prolapse L5-S1, based on the determination that there was an absence of medical evidence of lumbar or lumbosacral intervertebral disc disease during service.  After the Veteran was notified of the adverse decision, the Veteran did not file a timely appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

At the time of the May 2006 Board decision, the evidence of record included the service treatment records and post-service private treatment records.  Service treatment records show multiple complaints of cervical and upper thoracic back pain that are not noted as due to a fall from a truck.  A November 1988 service treatment record shows that the Veteran complained of pain in the thoracic spine, and he was assessed with musculoskeletal strain.  No back defect was noted on the entry examination in February 1984.  Post-service private treatment records showed that the Veteran has intervertebral disc protrusion L4-5 and prolapse L5-S1.  The Veteran contended that his lumbar and lumbosacral back disability is related to an in-service fall from a truck onto his back, after which he was not functional for fifteen minutes.  See October 2003 Form 9 Appeal.

The additional evidence presented since the May 2006 Board decision includes a positive nexus opinion from the Veteran's treating physician, dated in February 2010.  This opinion did not exist at the time of the Veteran's 2006 Board decision; therefore, it is new.  Furthermore, the Board finds that it is material, in that it relates the Veteran's current disability to his service, raising a reasonable possibility of substantiating the claim.  For the purpose of reopening, it is presumed credible.  Therefore, as new and material evidence has been submitted, the claim is reopened.  The Board will now turn to the underlying merits of the claim.

Service Connection

A Veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Analysis

The Veteran contends that his thoracolumbar back disability is related to service.  Specifically, the Veteran contends that he injured his middle and lower back in service from a fall from a truck, and he was not functional for 30 to 45 minutes.  The Veteran states that the incident was reported to the OIC and he was treated with medication and rest.  The Veteran states that because his unit was on the go 24/7, further medical examination was not possible.  See August 2008 notice of disagreement; see also October 2003 Form 9 attachments.  

A June 2005 lay statement from the OIC at that time states that though he was not witness to the Veteran's fall, he was informed of it by the NCO's in charge.  

There are extensive private treatment records showing that the Veteran is diagnosed with intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine.  See e.g., October 2008 treatment note from Dr. R. D.; July 2002 treatment note from Dr. M. M.  Further, private treatment records show that Dr. S. W. and Dr. T. K. treated the Veteran from December 1991, shortly after service, to October 1999.  See e.g., February 2010 treatment note.  Dr. S. W. and Dr. T. K. opined, "Based on the time period connection, it is assumed from a medical point of view that the service in the military is the cause, partial cause, of the back symptoms presenting in the patient."  See February 2010 treatment note. 

First, based on the medical evidence, the Board finds that the Veteran currently has a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine.  Therefore, the first Shedden element, a present disability, is met.  

Second, as a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's and the OIC's lay statements and acknowledges that they are competent to provide evidence as to their observations regarding the Veteran's fall in service.  Further, the Board finds the Veteran and the OIC credible.  Based on the Veteran's and the OIC's lay statements, the Board finds that a fall from a truck has been shown in service that may have caused the Veteran's current thoracolumbar back disability.  Therefore, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.  

Third, the Board finds that the evidence shows that the Veteran's current thoracolumbar back disability is related to service.  The Board notes that the Veteran is not competent to attest to the etiology of his thoracolumbar back disability, as this determination of etiology is a medical matter beyond a lay person's comprehension.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  However, the Board finds the February 2010 objective medical opinion by Dr. S. W. and Dr. T. K. to be of significant probative value, as they have the requisite medical expertise to render an opinion; they performed medical examinations; they treated the Veteran for eight years beginning shortly after separation from service; and they based their opinion on the Veteran's medical history and credible lay statements.  

The February 2010 medical opinion supports a finding that the Veteran's current thoracolumbar back disability was caused by military service, and this medical evidence is uncontroverted.  Further, the Veteran began receiving treatment for his thoracolumbar back disability within four months after separation.  Because the Veteran's back treatment began so close in time to his separation from service, the physicians found it to be reasonable to conclude that the thoracolumbar back disability began in service.  For these reasons, the Board finds that the Veteran's thoracolumbar back disability is etiologically related to military service.  38 U.S.C.A. § 5107.  Thus, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is met.  

Because all three Shedden elements are met, service connection for a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
ORDER

As new and material evidence has been received, the claim of service connection for a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine, is reopened.  

Entitlement to service connection for a thoracolumbar back disability, to include intervertebral disc protrusion L4-5 and prolapse L5-S1 and degenerative changes of the thoracic spine, is granted. 



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


